 FOOD & COMMERCIAL WORKERS LOCAL 506 (COORS DISTRIBUTING)Butchers Union Local No. 506, United Food andCommercial Workers, AFL-CIO and CoorsDistributing Company of San Jose and AdolphCoors CompanyService Employees International Union, Local No.77, AFL-CIO and Coors Distributing Compa-ny of San Jose and Adolph Coors Company.Cases 32-CC-631, 32-CC-632, 32-CC-637,and 32-CC-63829 December 1983DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 20 June 1983 Administrative Law Judge JayR. Pollack issued the attached decision. The Re-spondents filed exceptions and a supporting brief,and the Charging Party and the General Counselfiled briefs in response.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, rec-ommendations, and conclusions and to adopt therecommended Order as modifiedORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondents, Butcher Union Local No. 506, UnitedFood and Commercial Workers, AFL-CIO, andService Employees International Union, Local No.77, AFL-CIO, their officers, agents, and represent-atives, shall take the action set forth in the Orderas modified.1. Substitute the following for paragraph 1."1. Cease and desist from threatening, coercing,or restraining the Gilroy Garlic Festival Associa-' The Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.The judge erroneously states that the Respondents' letters were sent tothe Gilroy Chamber of Commerce in addition to the Gilroy Garlic Festi-val Association, and accordingly improperly concludes that the Respond-ents also threatened the Gilroy Chamber of Commerce in violation ofSec. 8(b)4XB). The recommended Order is revised to correct these inac-curacies by deleting all references to the Chamber of Commerce in theOrder.In addition, the judge inadvertently quotes the letter Respondent SEIUsent to the Gilroy Garlic Festival Association as referring to "picketline" instead of "picket time." This inadvertency does not affect our deci-sion.tion where an object thereof is to force or requiresaid person to cease using, selling, handling, trans-porting, or otherwise dealing in the products ofAdolph Coors Company or to cease doing businesswith Coors Distributing Company of San Jose."2. Substitute the following for paragraph 2(b)."b. Sign and mail sufficient copies of the appro-priate notice to the Regional Director for Region32 for posting by Adolph Coors Company, CoorsDistributing Company of San Jose, and the GilroyGarlic Festival Association, if they are willing, atall places where notices to their employees are cus-tomarily posted."3. Substitute the attached notices for those of theadministrative law judge.APPENDIX ANOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten, coerce, or restrain theGilroy Garlic Festival Association where an objectthereof is to force or require said person to ceaseusing, selling, handling, transporting, or otherwisedealing in the products of Adolph Coors Companyor to cease doing business with Coors DistributingCompany of San Jose.BUTCHERS UNION LOCAL No. 506,UNITED FOOD AND COMMERCIALWORKERS, AFL-CIOAPPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten, coerce, or restrain theGilroy Garlic Festival Association where an objectthereof is to force or require said person to ceaseusing, selling, handling, transporting, or otherwisedealing in the products of Adolph Coors Company268 NLRB No. 68475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor to cease doing business with Coors DistributingCompany of San Jose.SERVICE EMPLOYEES INTERNATION-AL UNION, LOCAL NO. 77, AFL-CIODECISIONSTATEMENT OF THE CASEJAY R. POLLACK, Administrative Law Judge: I heardthese consolidated cases in Oakland, California, on May5, 1983. The cases arose as follows: Coors DistributingCompany of San Jose (San Jose Coors) filed an unfairlabor practice charge in Case 32-CC-631 on August 24,1982,1 and Adolph Coors Company (Coors) filed acharge in Case 32-CC-632 that same date against Butch-ers Union Local No. 506, United Food and CommercialWorkers, AFL-CIO (Respondent Butchers). On August25, San Jose Coors, in Case 32-CC-637, and Coors, inCase 32-CC-638, filed charges against Service Employ-ees International Union, Local No. 77, AFL-CIO (Re-spondent SEIU). Thereafter on December 7, the Region-al Director for Region 32 of the National Labor Rela-tions Board (the Board) issued a consolidated complaintand notice of hearing against the Respondent.2The com-plaint alleges in substance that the Respondents engagedin certain violations of Section 8(b)(4) (ii)(B) of the Na-tional Labor Relations Act, as amended, 29 U.S.C. § 151,et seq., herein called the Act.All parties were given full opportunity to appear, tointroduce relevant evidence, to examine and cross-exam-ine witnesses, to argue orally, and to file briefs.3Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due consider-ation of the briefs filed by the parties, I make the follow-ingFINDINGS OF FACT AND CONCLUSIONSI. JURISDICTIONCoors is a Colorado corporation with its principalplace of business in Golden, Colorado, where it is en-gaged in the brewing, sale, and nonretail distribution ofbeer. San Jose Coors is a California corporation with itsprincipal place of business in San Jose, California, whereit is engaged in business as a nonretail beer distributor.San Jose Coors distributes beer brewed by Coors. How-ever, the two companies are separately owned and oper-ated. During the 12 months prior to issuance of the com-plaint, Coors sold and shipped from its facilities in Colo-Unless otherwise stated, all dates occurred in 1982.2 The original complaint included allegations against two other labororganizations, Bakery, Confectionery and Tobacco Workers InternationalUnion No. 24, AFL-CIO, CLC and Building and Construction TradesCouncil of San Mateo County. After the opening of the hearing, theGeneral Counsel moved to sever the cases against the Bakery Workersand Building Trades Council and to remand those cases to the RegionalDirector for purposes of settlement. The motion was granted and thehearing proceeded with respect to allegations against the two remainingRespondents.I The Respondents filed timely answers to the complaint, but did notappear at hearing. The Respondents' post-trial brief was filed I day late,but was considered as if timely filed.rado to San Jose Coors in California goods valued inexcess of $50,000. Accordingly, I find that Coors andSan Jose Coors, at all times material herein, have eachbeen a person and employer engaged in commerce andin a business affecting commerce within the meaning ofSection 2(l), (2), (6), and (7) of the Act.II. THE LABOR ORGANIZATIONS INVOLVEDRespondent Butchers admits and I find it to be a labororganization within the meaning of Section 2(5) of theAct. Respondent SEIU denies that it is a labor organiza-tion. In Service Employees SEIU Local 77 (Thrust IV), 264NLRB 628 (1982), the Board found Respondent SEIU tobe a labor organization within the meaning of Section2(5) of the Act. Respondent SEIU's status as a labor or-ganization is presumed to continue in existence. Accord-ingly, I find Respondent SEIU to be a labor organizationwithin the meaning of Section 2(5) of the Act.111. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe instant case arises out of a planned boycott by aNational Coors Boycott Committee and various locallabor organizations of Coors beer at the Gilroy GarlicFestival in July and August 1982. The Gilroy GarlicFestival Association, herein called the Association, anonprofit corporation, runs the annual Garlic Festival inGilroy, California, during the first weekend of August.The Garlic Festival provides entertainment, arts andcrafts, and food and beverages for the general public.Numerous nonprofit organizations receive moneys fromthe proceeds of the Garlic Festival. The Gilroy Chamberof Commerce (the Chamber), a California nonprofit or-ganization, works closely with the Association. Severalpersons sit on the board of directors of both organiza-tions. The Association entered into a concessionaireagreement with the Chamber providing, inter alia, thatthe Chamber have the exclusive right to sell beer at the1982 Garlic Festival.4The 1982 Garlic Festival was heldon July 30 and 31 and August 1.On May 18, at a regularly scheduled meeting of theChamber's board of directors, the Chamber decided thatany beer distributor who was a member of the Chamber,in good standing, would be eligible to sell beer at theGarlic Festival. Any local beer distributor could join theChamber and thereby become eligible to sell beer at theGarlic Festival under the conditions established betweenthe Chamber and the Association. San Jose Coors was amember of the Chamber and therefore eligible to sellbeer at the Garlic Festival. Accordingly, San Jose Coorsordered an extra 600 kegs of beer from Coors in prepara-tion for the Garlic Festival.54 The Chamber earns approximately half of its annual income from itsparticipation in the Garlic Festival. The Association and the Chamber arepersons engaged in commerce and in an industry affecting commercewithin the broad interpretation given Sec. 2(l), (6), and (7) of the Act.I Earlier, at a meeting on April 29, the Association's board of directorsvoted not to take a position on the sale of Coors beer at the Garlic Festi-val but rather to leave that decision to the Chamber.476 FOOD & COMMERCIAL WORKERS LOCAL 506 (COORS DISTRIBUTING)During the first week of July, the Chamber received aletter from the Santa Clara, San Benito, and Santa CruzCounties Building and Construction Trades Council in-forming the Chamber, inter alia, that "the Coors boycottis attempting to organize a boycott of the Garlic Festivalamong labor, religious, environmental, and ethnic organi-zations, and is planning an event for publicity purposessometime during the course of the Garlic Festival."6Thereafter, in early July, the Chambers' excutive vicepresident and four of its board members met with JamesHirsch, a business representative of the Santa ClaraTrades Council and the author of the letter describedabove. Hirsch told the Chamber's representatives thatthe boycott of the Coors organization had targeted theGarlic Festival as the first demonstration or picket of thesummer. Hirsch asked the Chamber not to sell Coorsbeer. The Chamber's representatives asked what kind ofdemonstration or picket was planned. Hirsch answeredthat he did not know and that he could only speak forhis union.On July 7, the Association received from RespondentSEIU a letter indicating support for "the Boycott ofCoor's beer" which provided, inter alia:We are on record as supporting the Boycott ofCoors beer because of their violations of personalrights. The Coors Boycott Committee has asked usto support a demonstration at the Garlic Festivaland to publicize this to our members.Service Employees' Union Local 77 will notify our3,000 members of the proposed picket line at theGarlic Festival. We do not wish to disrupt theGarlic Festival, however, as long as Coors beer isbeing sold we will support the efforts of the Boy-cott Committee.On July 7, the Association's board of directors met todiscuss a letter received from Respondent SEIU, andsimilar letters received from Teamsters Joint Council No.7 and the Santa Clara Trades Council concerning theboycott of Coors beer. The Association decided to re-quest the Chamber to reconsider its decision to permitthe sale of Coors beer at the Garlic Festival. The Asso-ciation's decision was based on the uncertainty of whataction the Union had planned to take at the Garlic Festi-val. On July 8, the Association sent a letter to the Cham-ber requesting that the Chamber reconsider its decisionto permit the sale of Coors beer at the Garlic Festival.On July 9, the Chamber's board of directors decided notto permit San Jose Coors to sell Coors beer at the GarlicFestival. According to a press release of the Chamber'spresident, the decision was based on the letters receivedfrom three unions (Respondent SEIU, Teamsters JointCouncil No. 7, and the Santa Clara Trades Council) ad-vising of a planned boycott, if Coors beer was sold,"with unpredictable circumstances ... which could havehad an adverse impact on the Festival on the whole."Shortly thereafter, the Chamber notified San Jose Coorsthat "due to intimidation from the unions" the Chamber6 The General Counsel concedes that there is no factual or legal basisto impute the statements of the Santa Clara Trades Council to either ofRespondents herein.had decided not to permit the sale of Coors beer at the1982 Garlic Festival.On July 9, the Association received a letter from Re-spondent Butchers which provided:We understand that you are planning to sell Coorsbeer at the Garlic Festival this year. Due to ourlongstanding support of the Coors Boycott, we willsupport the anti-Coors demonstration being planned.The Butchers' Union Local 506, representing 2500members in Santa Clara County, is sending a letterto our membership informing them that Coors beeris being sold at this year's Garlic Festival and ourplans to join the picket line on July 31st in Gilroy.We also will notify the Bay Area Locals regardingthe picket line.The Association received this letter from RespondentButchers after the Chamber had already determined notto permit the sale of Coors beer at the Garlic Festival.The Garlic Festival was held as scheduled on July 30and 31 and August 1. Coors beer was not sold and therewas no boycott or picket at the Festival.B. Contentions of the PartiesThe General Counsel contends that the Respondentunlawfully threatened the Association and the Chamberwith an object of forcing those persons to cease dealingin Coors beer and to cease doing business with Coorsand San Jose Coors. The General Counsel contends that,even assuming arguendo the Respondents intended alawful consumer boycott and picket of the product,Coors beer, the letters sent to the Association and theChamber did not clearly indicate that the picketing andboycott would be limited to Coors beer and not be ex-tended to the Garlic Festival in general.The Respondents contend that they did no more thannotify the Association of the intended boycott of Coorsbeer and that they did not threaten to picket the GarlicFestival, the Association, or the Chamber.C. Analysis and ConclusionsAs stated above the complaint alleges, in substance,that the Respondents violated Section 8(bX4)iiXB) ofthe Act" by seeking through allegedly unlawful state-ments to force or require the Association and the Cham-ber to cease selling Coors beer and to cease doing busi-ness with Coors and San Jose Coors.In the Tree Fruits case, the Supreme Court held thata union could picket a store to persuade retail customersSec. 8(bX4)iiXB) provides in relevant part:It shall be an unfair labor practice for a labor organization or itsagents ...to threaten, coerce, or restrain any person engaged incommerce or in an industry affecting commerce, where ...anobject thereof is .forcing or requiring any person to cease using,selling, handling, transporting or otherwise dealing in the products ofany other producer, processor, or manufacturer, or to cease doingbusiness with any other person .... Provided, That nothing con-tained in this clause (B) shall be construed to make unlawful, wherenot otherwise unlawful, any primary strike or primary picketing.NLRB v. Fruit d Vegetable Packers Local 760 (Tree Fruits Labor Re-lations Committee), 377 U.S. 58 (1964).477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot to purchase in that store a product manufactured byan employer with which the union had a dispute. TheCourt held that Congress did not plan to proscribe allpeaceful consumer picketing at secondary sites. The leg-islative history showed that Congress narrowly focusedon an "isolated evil" and proscribed peaceful consumerpicketing at secondary sites only when its use was topersuade the customers of the secondary employer tocease trading with him in order to force him to ceasetrading with, or to put pressure upon, the primary em-ployer. The Court stated:This narrow focus reflects the difference betweensuch conduct and peaceful picketing at the second-ary site directed only at the struck product. In thelatter case, the union's appeal to the public is con-fined to its dispute with the primary employer, sincethe public is not asked to withhold its patronagefrom the secondary employer, but only to boycottthe primary employer's goods. On the other hand, aunion appeal to the public at the secondary site notto trade at all with the secondary employer goesbeyond the goods of the primary employer, andseeks the public's assistance in forcing the second-ary employer to cooperate with the union in its pri-mary dispute. [At 63-64.]In the Servette9 case, issued the same day as TreeFruits, the Supreme Court held that a mere request ad-dressed to a secondary employer asking that it ceasedoing business with a struck primary employer is notitself violative of Section 8(bX)4Xii)B) of the Act. Inreaching this decision, the Court drew the distinction be-tween a mere request for voluntary cooperation on thepart of the secondary employer and conduct which byits nature has the effect of coercing a secondary employ-er into acquiescence. The Court further held that warn-ings that handbills would be distributed in front of a sec-ondary employer's premises were not prohibited threatswithin the meaning of Section 8(bX4)(iiXB). The Courtreasoned that the statutory protection for the distributionof handbills would be undermined if a threat to engagein such lawful conduct were not itself lawful.In the instant case, Respondent SEIU warned the As-sociation of its intent "to support a demonstration of theGarlic Festival and to publicize this to our members."Respondent SEIU further stated that it would notify itsmembers of the proposed picket line. While indicatingthat it did not want to disrupt the Garlic Festival, Re-spondent SEIU indicated that it would support the ef-forts of the Boycott Committee. Similarly, RespondentButchers indicated support for the anti-Coors demonstra-tion and its "plan to join the picket line on July 31st inGilroy." The Respondents clearly did more than merelyrequest that the Association and the Chamber not permitthe sale of Coors beer but rather they threatened a boy-cott and the picket line. Under these circumstances, theissue is whether the Respondents threatened to engage inlawful consumer boycott activity or whether the Re-spondents threatened to picket the Garlic Festival, a neu-tral in their dispute with Coors.9 NLRB v Servette, Inc., 377 U.S. 46 (1964).In Teamsters Local 886 (Stephens Co.), 133 NLRB 1393(1961), the Board held the following statement of the re-spondent union to be an unqualified threat to picket, and,therefore, violative of Section 8(aX4XiiXB) of the Act:It now becomes necessary for us to inform allunion members and the general public of the factsin this matter. This we intend to do by use of pick-ets at the place of business of the customers of theThe Stephens Company.In the same case the Board (133 NLRB at 1394) heldthat the respondent union did not further violate the Actby stating in a letter its intent to picket because thatletter contained the following qualification:In the event that any picketing of Stephens takesplace in the vicinity of your place of business, be as-sured that it will be conducted in strict conformitywith the standards for primary ambulatory picket-ing as enunciated by the NLRB ....In cases dealing with threats to picket at a secondaryemployer's business, the burden is on the union, to re-strict its statement to the giving of notice of prospectivelawful activity against the primary. Unqualified or am-biguous threats will be construed against the union asthreats to the secondary's business relationship with theprimary. See, e.g., Sheet Metal Workers Local 418 (YoungPlumbing & Supply), 227 NLRB 300, 311-312 (1976);Carpenters Local 639 (American Modulars Corp.), 203NLRB 1112 (1973); Teamsters Local 147 (V G. Scal),172 NLRB 1217 (1968); Teamsters Local 83 (Marshall &Haas), 133 NLRB 1144, 1146 (1961). In cases involvingconsumer boycotts, the burden is on the union to "clear-ly identify that product and the person with the whomthe Union has a dispute so that the customer will nothave to assume the risk of deciding what course ofaction is desired of him." Independent Routemen Assn.(Urban Distributors), 206 NLRB 245, 248 (1973); SoftDrink Workers Local 812 (Monarch Long Beach Corp.),243 NLRB 801 (1979), enfd. 657 F.2d 1252 (D.C. Cir.1980).In Meat d Allied Food Workers Local 248 (MilwaukeeIndependent Meat Packers), 230 NLRB 189 (1977), the re-spondent union failed to give assurance that its threat-ened picketing would be conducted in conformity withlegally permissible standards. The Board found that thethreat to picket without such assurances violated Section8(bX4)(iiXB). See also San Francisco Labor Council (ITOPacking Co.), 191 NLRB 261, 266 (1971) (warning ofpicketing went beyond a mere request for cooperationand gave no assurance that the picketing would be limit-ed to appeals to consumers).Based on the applicable law above, I find that the Re-spondents violated the Act by not restricting their state-ments concerning the intended boycott and picket to aboycott or picket of Coors beer. The Respondents' state-ments were broad enough to imply a boycott or picketof the Festival, a neutral in the dispute with Coors. Theburden was on the Respondents to clearly indicate alawful product boycott and picket, if that is what the Re-spondents intended. The Respondents cannot shift the478 FOOD & COMMERCIAL WORKERS LOCAL 506 (COORS DISTRIBUTING)burden to neutral persons to interpret their statements soas to give the statements lawful meaning. Thus, withoutassurance that the boycott and picketing would be limit-ed to a consumer boycott of Coors beer, the Respond-ents' letters were violative of Section 8(b)(4)(iiXB) of theAct.CONCLUSIONS OF LAW1. Coors Distributing Company of San Jose andAdolph Coors Company are employers and persons en-gaged in commerce and in an industry affecting com-merce within the meaning of Section 2(1), (2), (6), and(7) and Section 8(b)(4)(iiXB) of the Act.2. The Gilroy Garlic Festival Association and theGilroy Chamber of commerce are persons engaged incommerce and in an indusry affecting commerce withinthe meaning of Section 2(1), (6), and (7) and Section8(bX4Xii)B) of the Act.3. The Respondents, Butchers Union Local No. 506,United Food and Commercial Workers, AFL-CIO, andService Employees International Union, Local No. 77,AFL-CIO, are labor organizations within the meaning ofSection 2(5) and Section 8(b)X4ii)(B) of the Act.4. By threatening, coercing, and restraining the Asso-ciation and the Chamber, as found herein, with an objectof (a) forcing or requiring the Association and the Cham-ber to cease using, selling, handling, transporting, or oth-erwise dealing in the product of Coors, and (b) forcingor requiring the Association and the Chamber to ceasedoing business with San Jose Coors, the Respondentshave engaged in unfair labor practices proscribed bySection 8(b)(4)(ii)(B) of the Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondents have engaged inunfair labor practices proscribed by Section 8(b)(4)(ii)(B)of the Act, I shall recommend that they cease and desisttherefrom and that they take certain affirmative actiondesigned to remedy their unfair labor practices and to ef-fectuate the policies of the Act.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this case, andpursuant to Section 10(c) of the Act, I issue the follow-ing recommendedORDER'oThe Respondent, Butchers Union Local No. 506,United Food and Commercial Workers, AFL-CIO, andService Employees International Union, Local No. 77,AFL-CIO, their officers, agents, and representatives,shallI. Cease and desist fromThreatening, coercing, or restraining the Gilroy GarlicFestival Association or the Gilroy Chamber of Com-merce, where an object thereof is to force or require saidpersons to cease using, selling, handling, transporting, orotherwise dealing in the products of Adolph Coors Com-pany or to cease doing business with Coors DistributingCompany of San Jose.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) Post at each Respondent's business office, meetinghalls, and all other places where notices to members arecustomarily posted copies of the appropriate noticemarked "Appendix A" (Respondent Butchers) and "Ap-pendix B" (Respondent SEIU). " 1 Copies of the appropri-ate notice, on forms provided by the Regional Directorfor Region 32, after being signed by the authorized rep-resentative of the respective Respondent, shall be postedby each Respondent, immediately upon receipt and main-tained for 60 consecutive days thereafter in conspicuousplaces including all places where notices to members arecustomarily posted. Reasonable steps shall be taken byeach Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.(b) Sign and mail sufficient copies of the appropriatenotice to the Regional Director for Region 32 for post-ing by Adolph Coors Company, Coors DistributingCompany of San Jose, the Gilroy Garlic Festival Asso-ciation, and the Gilroy Chamber of Commerce, if theyare willing, at all places where notices to their employeesare customarily posted.(c) Notify the Regional Director for Region 32 inwriting within 20 days from the date of this Order whatsteps each Respondent has taken to comply.10 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesI If this Order is enforced by a Judgment of a United Siates Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."479